Title: To Thomas Jefferson from David Humphreys, 29 April 1792
From: Humphreys, David
To: Jefferson, Thomas


          Lisbon, 29 Apr. 1792. There have been no important political developments in this kingdom since his letter of 30 Mch. The Queen continues to recover gradually. The government pursues the same course and the country enjoys the same peace as before the regency. He now has a reliable source of intelligence about the palace, having formed an intimate acquaintance with Dr. Willis.—Since his last letter the Marquis D’Oyra has arrived as the new Spanish ambassador. Many contradictory reports from Spain leave us uncertain what to believe. A late report of tumults in Madrid has been followed by more dependable intelligence that the city is calm and that strangers can now enter it without permission. Less reliable but generally accepted accounts report that the Spanish court has received Bourgoyne as Minister Plenipotentiary from France, and has declared its definitive intention to cultivate its traditional friendly connection with France while staying out of its internal affairs. He has heard nothing lately from William Carmichael but has received letters from Thomas Barclay.—Europe is in ferment. The death of the Emperor and the attempted assassination of the King of Sweden deeply affect France. Sovereigns must become more concerned with the good will and the interests of their subjects. “A wonderful change is taking place in men’s minds, in regard to their ideas of Royalty and Nobility. Even the assassinating attack on the King of Sweden is spoken of with infinitely less horror, than it would have been but a few years ago.”—By the last English packet he received letters from Joshua Johnson stating that Johnson intends to resign as consul in London if Congress passes the consular bill in its present form.
        